Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species (i), claims 1-5 and 8-9, in the reply filed on March 17, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 6-7 and 10-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1
	line 8, it is suggested that the word -- and  -- be inserted after the word “plating,”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 1-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the

subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	line 12, it appears that the “styrene” is the same as the styrene recited in claim 1, line 11. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 12, it appears that the “acrylonitrile” is the same as the acrylonitrile recited in claim 1, line 11. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 5
	lines 2-3, it appears that the “emulsion polymerization” is the same as the emulsion polymerization recited in claim 1, line 11. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally 

referable to its earlier recitation.

	line 3, it appears that the “styrene” is the same as the styrene recited in claim 1, line 11. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 3, it appears that the “acrylonitrile” is the same as the acrylonitrile recited in claim 1, line 11. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

II.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
Claim 1
	lines 15-16, recite “in the presence of at least one polymer latex (a) of a conjugated diene”.

Claim 5
	lines 3-4, recite “in the presence of at least one polymer latex (a) of butadiene”.

	The at least one polymer latex (a) of butadiene is not the subsequent mention of the at least one polymer latex (a) of a conjugated diene. Thus, it is unclear from the claim language what their relationship is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US Patent No. 3,700,481) in view of Arnold (“High Quality Copper-Nickel-Chromium Plating on Plastics: A Continuous Process and Its Challenges,” Plating and Surface Finishing (2004 Jan 1), Vol. 91, No. 1, pp. 38-47), JP 2002-363371 (‘371) and Eckel et al. (US Patent Application Publication No. 2008/0132618 A1).
	Chin teaches an electroplating process comprising the following steps:
(1) providing of a substrate made from a thermoplastic molding composition (= a linear, thermoplastic, synthetic, organic, hydrophobic polymeric matrix which can be formed into a 

plastic article) [col. 2, lines 42-45], 
(2) optionally cleaning/rinsing (= optionally), 
(3) etching (= the preplating steps may include first, a conditioning step, wherein the surface of the plastic to be plated is etched in an acid bath) [col. 1, lines 52-55], 
(4) activation (= the conditioned surface is then made catalytic by a second step known as “activating”) [col. 1, lines 56-60],
(5) acceleration (= a sensitizing step may be utilized either before or after the activating step if desired. This sensitizing (also known as accelerating) step) [col. 1, lines 63-68], 
(6) electroless chemical metal plating (= in the electroless plating step, the plastic surface which contains a precious metal or metal salt, for example palladium or palladium chloride, is immersed into an electroless copper or nickel plating bath) [col. 1, lines 69-72], and
(7) deposition of one or more layers by electroplating (= the electroless plating step results in a plastic surface that can then be electroplated by standard procedures of the electroplating industry) [col. 2, lines 9-11]; 
The process of Chin differs from the instant invention because Chin does not disclose the following:
	a.	Wherein the one or more layers is one or more metal layers.
	Chin teaches that the electroless plating step results in a plastic surface that can then be electroplated by standard procedures of the electroplating industry (col. 2, lines 9-11).
	Arnold teaches decorative plating on plastics (page 44, lines 50-51). 
	Now that the formerly non-conductive substrate has an adherent, conductive layer on 
its surface, the parts are ready for final electroplating. The electroplating sequence is a series of steps 

that will deposit several separate layers of metal onto the conductive part, depending on the application. A typical process flow is:
• Copper strike 
• Bright acid copper 
• Semi-bright nickel (Optional for exterior applications) 
• High sulfur/high activity nickel (Optional for exterior applications) 
• Bright nickel 
• Microporous nickel (Optional for exterior applications) 
• Chromium (Typically hexavalent solutions for exterior applications) [page 44, lines 23-36].

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more layers described by Chin with wherein the one or more layers is one or more metal layers because electroplating a copper strike is the first in a series of electroplating baths used in decorative plating on plastics.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).	 
b.	Wherein the thermoplastic molding composition comprises components A) to C):
A) 30 to 40 wt.% of at least one graft rubber copolymer (A) obtained by emulsion polymerization of styrene and acrylonitrile in a weight ratio of 95:5 to 50:50, styrene and/or acrylonitrile being able to be partially or completely replaced by [alpha]-methylstyrene, methyl methacrylate, N-phenylmaleimide, or mixtures thereof, in the presence of at least one polymer latex (a) of a conjugated diene;
B) 30 to 40 wt.% of at least one rubber free vinyl copolymer of 50 to 99 percent (B1) and 1 to 
50 percent (B2), the percent being relative to the weight of the copolymer, where (B1) is at least one member selected from the group consisting of styrene, a-methyl styrene, nucleus-

substituted styrene, and methyl methacrylate and where (B2) is at least one member selected from the group consisting of acrylonitrile, methyl methacrylate, maleic anhydride, N-alkyl- substituted maleic imide, and N-aryl-substituted maleic imide; and 
C) 25 to 34 wt.-% by weight of at least one aromatic polycarbonate; 
wherein the sum of components A), B), and C) totals 100% by weight.
	Chin teaches that the matrix polymers suitable for use in the present invention are thermoplastic polymers which are generally rigid, hard and tough but not brittle and possess good impact strength, heat resistance, low temperature properties and chemical resistance (col. 2, line 51 to col. 3, line 9).
	JP ‘371 teaches a thermoplastic resin composition useful as various industrial materials because it does not contain chlorine and bromine compounds, has high flame retardancy, and exhibits sufficient heat resistance, impact resistance and fluidity (ƿ [0084]).
	According to the present invention, an aromatic alkenyl compound monomer (a1), a vinyl cyanide compound monomer (b1), and, if necessary, a vinyl copolymerizable with the rubbery polymer. 10-60% by mass of a graft copolymer (A) obtained by graft-polymerizing a system monomer (c1), an aromatic alkenyl compound monomer (a2), and a vinyl cyanide compound monomer (b2) are required. The copolymer (B) 0 to 50% by mass obtained by polymerizing a vinyl-based monomer (c2) copolymerizable therewith and the polycarbonate resin (C) 30 to 80% by mass are represented by the following formula (1). ) And (2) WA / (100-WC) ≧ 0.2 (1) WA + WB + WC = 100 (2) (In the formula, WA, WB, and WC are compounds of components (A), (B), and (C), respectively. Indicates the ratio (mass%) [ƿ [0008]].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoplastic molding composition described by Chin with wherein the thermoplastic molding composition comprises components A) to C) because a thermoplastic resin composition comprising 10-60% by mass of a graft 

copolymer (A) of a rubbery polymer (= butadiene rubber) [ƿ [0009]] obtained by emulsion polymerization (ƿ [0027]) of an aromatic alkenyl compound monomer (a1) [= styrene] (ƿ [0020], lines 180-181) and a vinyl cyanide compound monomer (b1) [= acrylonitrile] (ƿ [0020], lines 182-183); 0-50% by mass of copolymer (B) [= a styrene-acrylonitrile copolymer (SAN resin)] (ƿ [0030], lines 270-271); and 30-80% by mass of polycarbonate resin (ƿ [0035], lines 305-306) where WA + WB + WC = 100 is a thermoplastic polymer which possess good impact strength and heat resistance, and thus is a suitable matrix polymer as Chin had proposed.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
As to “at least one graft rubber copolymer (A) obtained by emulsion polymerization of styrene and acrylonitrile in a weight ratio of 95:5 to 50:50, styrene and/or acrylonitrile being able to be partially or completely replaced by [alpha]-methylstyrene, methyl methacrylate, N-phenylmaleimide, or mixtures thereof,” Eckel teaches that:
ABS polymer, produced by emulsion polymerization of 43 wt. % (relative to the ABS 
polymer) of a mixture consisting of 27 wt. % acrylonitrile and 73 wt. % styrene in the presence of 57 wt. % (relative to the ABS polymer) of a crosslinked polybutadiene rubber in particulate form (mean particle diameter d50 = 0.35 µm) [page 6, [0111]].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the graft copolymer (A) described by JP ‘371 with at least one graft rubber copolymer (A) obtained by emulsion polymerization of styrene and acrylonitrile in a weight ratio of 95:5 to 50:50, styrene and/or acrylonitrile being 

able to be partially or completely replaced by [alpha]-methylstyrene, methyl methacrylate, N-phenylmaleimide, or mixtures thereof because emulsion polymerization of 43 wt. % (relative to the ABS polymer) of a mixture consisting of 27 wt. % acrylonitrile and 73 wt. % styrene in the presence of 57 wt. % (relative to the ABS polymer) of a crosslinked polybutadiene rubber in particulate produces an ABS polymer.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
As to “50 to 99 percent (B1) and 1 to 50 percent (B2),” Eckel teaches that:
Copolymer formed from 77 wt. % styrene and 23 wt. % acrylonitrile having 
a weight-averaged molecular weight Mw of 130 kg/mol (determined by GPC), 
produced in accordance with the bulk polymerization process (page 7, [0116]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the copolymer (B) described by JP ‘371 with 50 to 99 percent (B1) and 1 to 50 percent (B2) because bulk polymerizing 77 wt. % styrene and 23 wt. % acrylonitrile having a weight-averaged molecular weight Mw of 130 kg/mol 
produces a styrene-acrylonitrile copolymer.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 2, Eckel teaches wherein the thermoplastic molding composition comprises as component B a copolymer of styrene and acrylonitrile, which is made from 69 to 

81% by weight of styrene and from 19 to 31% by weight of acrylonitrile (= 77 wt. % styrene and 23 wt. % acrylonitrile) [page 7, [0116]].
	Regarding claim 3, JP ‘371 teaches wherein the thermoplastic molding composition comprises as component B 30 to 40 wt.% of a copolymer of styrene and acrylonitrile (= 0-50% by mass of copolymer (B), a styrene-acrylonitrile copolymer (SAN resin)) [ƿ [0008] and [0030], lines 270-271).
	Eckel teaches which is made by continuous bulk polymerization, and which contains from 69 to 81% by weight of styrene and from 19 to 31% by weight of acrylonitrile (= copolymer formed from 77 wt. % styrene and 23 wt. % acrylonitrile having a weight-averaged molecular weight Mw of 130 kg/mol (determined by GPC), produced in accordance with the bulk polymerization process) [page 7, [0116]].
	Regarding claim 4, Eckel teaches wherein the copolymer of styrene and acrylonitrile contains 75.5 weight % of styrene (= 50 parts by weight to 99 parts by weight styrene) [page 5, [0088]] and 24.5 weight % of acrylonitrile (= 1 part by weight to 50 parts by weight acrylonitrile) [page 5, [0089]].
	Regarding claim 5, Eckel teaches wherein the thermoplastic molding composition 
comprises as component A a graft rubber copolymer obtained by emulsion polymerization (= emulsion polymerization) [page 3, [0054]] of styrene and acrylonitrile in a weight ratio of 80:20 to 65:35 (= 50 parts by weight to 99 parts by weight of styrene and 1 part by weight to 50 
parts by weight acrylonitrile) [page 3, [0049] and [0050]] in the presence of at least one polymer latex (a) of butadiene (= butadiene rubber) [page 3, [0052]].

	Regarding claim 8, Chin teaches wherein the electroless chemical metal plating is electroless nickel plating (= an electroless nickel plating bath) [col. 1, lines 71-72].
	Regarding claim 9, Arnold teaches wherein the one or more metal layers in the deposition step are selected from the group consisting of copper, nickel, and chromium (= bright nickel) [page 44, line 33].

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
JP 7-316410 is cited to teach a thermoplastic resin composition (ƿ [0014]) comprising components:
(A) 30 to 90 wt.% of an aromatic polycarbonate, as component (A), a PC resin (manufactured by Mitsubishi Kasei Co., Ltd., NOVAREX 7022A),
(B) 9 to 70 wt.% of a graft copolymer, as component (B), a graft copolymer resin obtained by the method described in the production example,
(C) 0 to 60 wt.% of a copolymer, as component (C), AS resin (SAN-C manufactured by Monsanto Chemical Co., Ltd.) is used, and
(D) 1 to 20 wt.% of a calcined talc,
wherein the total amount of the components is 100 wt.% (ƿ [0013] and [0023]).

Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 28, 2021